Citation Nr: 1426180	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to a rating excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Osborne Eugene Powell, Jr., Attorney at Law





ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  He served in the Republic of Vietnam from March 1969 to February 1970 and was awarded the Combat Infantryman Badge and the Air Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and January 2010 by the RO.

In a January 2010 rating decision, the RO assigned a temporary total rating under the provisions of 38 C.F.R. § 4.29 for the period beginning on July 17, 2009 through August 31, 2009.  A 50 percent rating was assigned, effective September 1, 2009.  In the same decision, the RO denied entitlement to a TDIU rating.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The service-connected PTSD, is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment and mood and inability to establish and maintain effective relationships.

2.  The Veteran is shown as likely as not to be precluded from securing and following substantially gainful employment consistent with his educational and occupational background by his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130 including Diagnostic Code 9411 (2013).

2.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.321, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in November 2008.  VA provided notice regarding entitlement to TDIU in a September 2009 letter.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination, identified private treatment records, and VA examination reports.

The reports reflect that the most recent examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for increase. 38 C.F.R. § 3.159(c).


Law and Regulations

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the current rating assigned, separate ratings can be assigned for separate periods of time, based upon the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment:  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores range between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).


Merits of the claim

In this case, the service-connected PTSD is currently assigned a 50 percent rating, with the exception of the period from July 17, 2009 to August 31, 2009, when a 100 percent rating is in effect pursuant to 38 C.F.R. § 4.29 (ratings for service-connected disability requiring hospital treatment or observation), in light of the Veteran's inpatient PTSD treatment at the VA Medical Center (VAMC) in Salisbury, North Carolina for this period.

In a November 2008 letter, a private treatment provider indicated that she treated the Veteran and knew him to experience cognitive and memory problems that resulted in his inability to manage his own funds.  She recounted an August 2007 letter she authored regarding the Veteran stating, "incompetency is consistent with, if not synonymous with, total impairment."

At a December 2008 VA examination, the Veteran was diagnosed with PTSD with a GAF of 54.  On mental status examination, there was some evidence of psychomotor agitation.  His thought processes were logical and coherent.  His thought content was devoid of auditory or visual hallucinations, but the Veteran reported those symptoms in the context of nightmares.  He denied having current thoughts of hurting himself or others.

At the December 2008 VA examination, the Veteran had slightly impaired memory and had trouble registering the memory items.  He was not able to interpret a proverb or concentrate well enough to spell "world" backwards.

The Veteran was noted to have been married for 37 years and to have two daughters and two grandchildren.  He reported having a fair relationship with his wife.  He described being irritable and withdrawn.

The Veteran indicated that he saw a couple of friends weekly.  He enjoyed bowling and cut grass for community members and his family.  He went to church once a week.

By way of history, the Veteran indicated that he had been employed as a textile frame operator for 38 years.  He reported missing one day from work in the past year because of PTSD.  He related that he could be irritable and "snaps" about once a week and loses focus and makes mistakes at work.

The December 2008 VA examiner opined that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD, specifically, to include intrusive thoughts of combat 3 to 4 times a week and nightmares once every three weeks.  The examiner found the Veteran's level of disability to be in the moderate to considerable range.  

In terms of the Veteran's social adaptability and interactions with others, the December 2008 VA examiner found the Veteran appeared to be moderately to considerably impaired.  In terms of the Veteran's ability to maintain employment and perform job duties in a reliable and efficient manner, the examiner found the Veteran appears to be moderately to considerably impaired.

In regards to the Veteran's competency, the December 2008 VA examiner indicated that multiple variables contributed to the Veteran's cognitive difficulties.  The examiner noted the Veteran's head injury in high school, 15 to 17 years of heavy drinking after service, and a history of learning problems including finishing 12 years of school, but not graduating, and the sedating effect of medication were contributing factors to his concentration and memory impairment along with the PTSD.

The Veteran was discharged from a 6 week in patient PTSD program at the Salisbury VAMC in August 2009.  On discharge, his GAF was 45 compared to 43 on entrance in July 2009.  The Veteran indicated that he was of little improvement and complained of significant anxiety and avoidance symptoms. 

At a VA examination in October 2009, the Veteran had a GAF of 53.  It was noted that the Veteran did not return to work following his August 2009 discharge from the Salisbury VAMC PTSD program based on a recommendation by a doctor.  

The Veteran reported having a fair relationship with his two daughters and wife of 37 years.  He indicated that he had two close friends, performed yard work, worked on his truck, and attended Bible study and church weekly.

On mental status examination, the Veteran described having emotional detachment from others.  He reported getting 3 hours of sleep a night and having problems with irritability and concentration.  His affect was constricted.  He described an exaggerated startle reaction to loud noises and a hypervigilant style.

The October 2009 VA examiner stated the Veteran appeared to be moderately to considerably impaired in terms of his social adaptability, interactions with others, and ability to maintain employment.  The examiner stated that the Veteran appeared capable of handling his own funds, but that his wife's handling the money appeared to be a reasonable arrangement.

In a November 2009 letter, the private health care provider indicated the Veteran had severe episodes of suicidal ideation and that his episodes of dissociation and flashbacks included hallucinations, resulting in severe perceptual disturbance.  

The health care provider found the Veteran had intrusive thoughts and related anxiety and depression resulting in significant impairment in cognitive functions.  He was noted to have severe sleep disturbance that resulted in irritability and easy anger.  He was assigned a GAF of 44.

In connection with a VA examination in 2011, the Veteran was assigned a GAF of 55.  The examiner noted that the Veteran had a mild remission of symptoms due to his treatment at the Salisbury VAMC in 2009.  He reported having difficulty sleeping and nightmares about 4 times a week.  

On mental status examination, the Veteran was noted to be oriented to person, place, month, year and time.  His orientation to date was off by 2 days.  His affect was restricted, and memory was mildly impaired.  He did not report any overt symptoms of psychosis and denied having current suicidal and homicidal ideation, plan or intent.

The February 2011 VA examiner found that Veteran had a moderate level of impairment due to PTSD with moderate impairment in social and occupational functioning.  The Veteran was competent to manage his own funds.

Throughout the appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty in adapting to stressful circumstances.  

The evidence shows that the Veteran experienced hypervigilance, impaired impulse control, and suicidal ideation without plan or intent, but did not have panic attacks, obsessional rituals, delusions or hallucinations, spatial disorientation, or illogical speech as a result of his PTSD; he was alert and oriented upon examination, and his PTSD symptoms did not prevent him from functioning independently.  

The Veteran's private provider assigned a GAF of 44 in November 2009 prior to his inpatient PTSD treatment.  Most recently, the November 2011 VA examiner assigned a GAF score of 55.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board observes that the findings of his treating provider and the VA examiners are consistent with moderate to moderately severe occupational and social impairment.  In this regard, the Board notes the VA examination reports consistently indicate that the Veteran has PTSD symptoms were suggestive of deficiencies in work, family relations, thinking and mood.  

The private clinical findings are more probative in making this determination, as these findings more accurately portray the relevant symptoms of the service-connected PTSD.  See 38 C.F.R. § 4.2 (2013) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of having increasing symptoms that were not adequately controlled by his medication.  The Veteran complained of having nightmares, anger, irritability, difficulty concentrating, memory loss, anxiety, and depression at his VA examinations and in seeking treatment.  

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of a disability picture that more closely resembles the criteria for the assignment of rating of 70 percent.

However, the Board finds that the criteria for a schedular rating of 100 percent were not met at any time during the period of the appeal.  The evidence did not show that the Veteran experienced total occupational and social impairment due to grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  

The Board acknowledges that the service-connected PTSD symptoms are suggestive of occupational and social impairment due to deficiencies in work, family relations and mood.  

Nonetheless, as noted in the VA examination reports, the Veteran's functional impairments are not so severe as to grossly impair his thought processes; there was no evidence of persistent delusions or hallucinations, and the Veteran was not in persistent danger of hurting himself or others.

Further, the VA treatment records and private records were negative for evidence of psychosis; the Veteran was able to communicate effectively and was alert, oriented and cooperative on examination.  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the service-connected psychiatric disability.  

The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 1ll, 115 (2008).

The Veteran's symptoms of psychiatric disability, including difficulty adapting to a work, suicidal ideation, difficulty adapting to stressful circumstances, near-continuous anxiety and depression, and limited memory impairment are found to be reasonably addressed by the rating criteria.  

They symptoms and level of impairment considered in assigning the schedular rating are directly addressed by the established rating criteria.

Accordingly, this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b).  Thun, 22 Vet. App. at 111.


Entitlement to a TDIU Rating

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2013).

As discussed, the Board has assigned an increased rating of 70 percent for the service-connected PTSD.  Therefore, the schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a).  PTSD is his only service-connected disability.

In a November 2009 letter, the private health care provider indicated that job-related stress had facilitated increased issues with his supervisor, resulting in increased irritability and the desire to isolate and withdraw to avoid provocation of physical aggressiveness.  It was opined that the Veteran's behavior was unreliable and unpredictable and that he was not a suitable candidate for the workforce.

During the February 2011 VA examination, the Veteran reported that he retired after 39 years as an operator at a textile company because of PTSD.  He reported having difficulty getting along with co-workers or supervisors and having some problems with anger.  He also described some attendance issues over the years and problems being late.  The VA examiner opined that the Veteran's overall level of impairment in employment due to PTSD alone was moderate.   

The records from the Social Security Administration show that the Veteran is in receipt of disability benefits as a result of his affective/ mood disorders and anxiety-related disorders. 

The records from the private health care provider tend to show that the Veteran is unemployable due to PTSD and associated psychiatric symptoms.  Moreover, it was 
recommended that the Veteran not return to work following his August 2009 impatient PTSD treatment due to the severity of symptoms including intrusive recall of combat, episodes of dissociation, and impairment in cognitive functions that cannot clearly be dissociated from the service-connected PTSD.

Based on the foregoing, the Board finds that the evidence in its entirely tends to show that the Veteran is prevented from securing and following substantially gainful employment consistent with his educational and work background due to his service-connected PTSD.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU rating is warranted.


ORDER

An increased, schedular rating of 70 percent, but not higher for the service-connected PTSD is granted, subject to the regulations controlling disbursement of monetary benefits.

A TDIU rating is granted, subject to the regulations controlling disbursement of monetary benefits.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


